925 F.2d 1462
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kazuhito BACON, Plaintiff-Appellant,v.UNITED STATES AIR FORCE, SECRETARY, Defendant-Appellee.
No. 91-3062.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
This appeal has been referred to this panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court denied plaintiff's motion for summary judgment on August 31, 1990.  On December 14, 1990, it denied reconsideration of the August 31 order.  Plaintiff appealed from the December 14, 1990, order on January 3, 1991.


3
This court lacks jurisdiction in this appeal.  An order denying reconsideration is not an appealable order.    Walker v. Mathews, 546 F.2d 814, 817 n. 1 (9th Cir.1976);  Peabody Coal Co. v. Local Union Nos. 1734, 1508 & 1548, UMW, 484 F.2d 78, 81 (6th Cir.1973).  In addition, an order denying summary judgment is not appealable.    Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986);  Fluor Ocean Servs., Inc. v. Hampton, 502 F.2d 1169, 1170 (5th Cir.1974) (per curiam).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.